Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-20 in the reply filed on 
June 7, 2021 is acknowledged.

Response to Arguments
The applicant's arguments filed November 30, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Drawing objection should be withdrawn.

[2] Claim objection should be withdrawn

[3] 112(b) rejection should be withdrawn

[4] Examiner failed to provide rationale for rejection of claim language “a support substrate having a coefficient of thermal expansion less than that of the piezoelectric substrate.”

[5] Metzger fails to disclose any “assembling.”

Regarding [1], the examiner respectfully disagrees because the claim 10 are depicted in Figure 8 at a main rear face 60’ of the support layer 55. The examiner accepts the applicant’s explanation that the “residual piezoelectric substrate layer” refers to piezoelectric layer 11. While it would be clearer to consistently maintain the contrast introduced in the specification between the piezoelectric substrate and the piezoelectric layer, the designation “residual piezoelectric substrate layer” for piezoelectric layer 11 is also supported by the specification ([0029]-[0030]).
Regarding [2], the examiner respectfully disagrees because while “assembling” in Claim 1 is used as a verb, it appears to be referenced as a noun in Claim 12. The examiner is merely trying to clarify the antecedent basis of “the assembling” in Claim 12.
Regarding [3], the examiner respectfully disagrees because three distinct “vias” are introduced in the drawings each in a distinct embodiment. It is unclear which disclosed vias is being referred to in the claims. It is improper to refer to distinct embodiments in the same claim or series of dependent claims. The modification of “additional” to claim 19 creates a problem because embodiments 2-4 do not contain multiple sets of “vias.” Each embodiment discloses only one vias.  A 112(a) rejection has been added to address this issue. The examiner appreciates clarification of the “main front face” claim language.
Regarding [4], the examiner respectfully disagrees because a rationale was provided, namely, that the coefficient of thermal expansion is inversely α, a material’s stiffiness E, and density ρ. This relationship is mathematically formulated as α = (γGcv/3)ρ/E. For further evidence, the examiner has provided a reference.  
Regarding [5], the examiner respectfully disagrees because “assembling’ is 
broad language. The specification does not explicitly exclude “deposition” from the definition of “assembling” and does not narrow the meaning of assembling in any other way.
Therefore, since Metzger is considered to show the aforementioned limitations, it is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the "vias at a main rear face of the support substrate” in Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 

Specification
The specification is objected to because it fails to support the limitations of claim 
19. This issue is presented below in the 112(a) rejection. 
The amendment filed November 30, 2021 is objected to under 35 U.S.C. 132(a) 
because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In [0064]-[0065], [0077], “package” added to replace “box” constitutes new matter because it was not disclosed in the original disclosure. 

The disclosure is objected to because of the following informalities:
Ambiguous referencing:
In [0043], “FIG. 4 shows a SAW device production method in line with the disclosure;” should be --FIG. 4 shows a SAW device production method according to a first form of embodiment in line with the disclosure;--
In [0044], “FIG. 5 shows a variant of a SAW device production method in line with the disclosure;” should be --FIG. 5 shows a variant of the SAW device production method of Fig. 4 in line with the disclosure;--
In [0045], “FIG. 6 shows the form of embodiment of a SAW device production method in line with the disclosure;” should be --FIG. 6 shows the second form of embodiment of a SAW device production method in line with the disclosure;--
In [0046], “FIG. 7 shows another form of embodiment of a SAW device production method in line with the disclosure;” should be --FIG. 7 shows a third form of embodiment of a SAW device production method in line with the disclosure;-- 
In [0047], “FIG. 8 shows another form of embodiment of a SAW device production method in line with the disclosure.” should be -- FIG. 8 shows a fourth form of embodiment of a SAW device production method in line with the disclosure.-- 
Typos
In [0018], “LiTaO3, LiTaO3,” should be --LiTaO3, BaTiO3,--
In [0058], “anti-acoustic wave reflective properties” should be –acoustic wave anti-reflective properties--
Inconsistent referencing:
In [0049], “This encapsulation layer 4” should be “This dielectric encapsulation layer 4--
In [0051], “in one main front face 6 of support substrate 5” should be --on a main front face 6 of a complementary dielectric layer 7 on a support substrate 5--
In [0057]-[0058], [0075], and [0080], “complementary layer 7” should be --complementary dielectric layer 7--
In [0077], “an additional anti-reflective layer 9” should be --an additional complementary dielectric layer 9 that is anti-reflective--
In [0088], “complementary layers 7, 9” should be --complementary dielectric layers 7, 9--
In [0065] and [0068], “support substrate 5” should be --support layer 55--
In [0030], “a residual piezoelectric layer” should be --a residual piezoelectric substrate layer--
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1
“assembling” should be --an assembling of--
Claim 12
“the assembling” should be --an assembling of--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 12, and 16-20 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In Claims 3, 16, and 19-20, it unclear what “vias” and “the vias” indicates. Three distinct vias for three distinct embodiments are disclosed in the specification:
vias 8 stretching through piezoelectric substrate 1’s thickness from its main face 3
vias 10 in the support substrate 5 [0073]
vias 12 in the main face 30’ of the piezoelectric layer 11 [0063]
“Vias” are introduced using the exact same designation in Claim 3, Claim 16, and Claim 19.  It is unclear whether a single “vias” is referenced repeatedly or two or three distinct vias are being referenced, and if so, which of the “vias” is being referenced.  Moreover, since several “vias” are introduced it is unclear which “vias” subsequent “the vias” is or are referencing.  Furthermore, the article is omitted on when “vias” is introduced in Claims 3, 16, and 19 increasing ambiguity.  Use of indefinite articles and definite articles as well as distinct language for different elements and consistent language when referencing the exact same element helps clarify these ambiguities.
Dependent claims 17-20 inherit the deficiencies of dependent claim 16, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim 12 recites the limitation “the assembling.”  There is insufficient antecedent 
basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Metzger et al. (U.S. Publication No. 2011/0266917; hereinafter “Metzger”).
Regarding claim 1, Metzger discloses a method of producing a surface acoustic wave device, comprising providing a piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) comprising a transducer (Figs. 11b/16/18, transducer on main front face of substrate from which PL is formed; [0079]) on a main front face (Figs. 11b/16/18, main front face of substrate from which PL is formed) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed); depositing (Figs. 11b/16/18; [0107]) a dielectric encapsulation layer (Figs. 11b/16/18, LKDL) on the main front face (Figs. 11b/16/18, main front face of substrate from which PL is formed) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) and on the transducer (Figs. 11b/16/18, transducer on main front face of substrate from which PL is formed; [0079]); and assembling (Figs. 11b/16/18) the dielectric encapsulation layer (Figs. 11b/16/18, LKDL) with a main front face (Figs. 11b/16/18, main front face of substrate from which WL is formed) of a support substrate (Figs. 11b/16/18, substrate from which WL is formed) having a coefficient of thermal expansion (Figs. 11b/16/18; [0092] – coefficient of thermal expansion is inversely proportional to the ratio of stiffness to density, hence, if for a larger ratio, the coefficient is smaller, and for a smaller ratio, the coefficient is larger) less than  ([0092]) that of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed).  
Regarding claim 2, Metzger discloses the method of claim 1, wherein the transducer on main front face of substrate from which PL is formed; [0079]) comprises a metallic interdigital electrodes ([0079]).  
Regarding claim 3, Metzger discloses the method of claim 1, wherein the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) comprises vias (Figs. 11b/16/18, V) in electrical contact (Fig. 18) with the transducer (Figs. 11b/16/18, transducer on main front face of substrate from which PL is formed; [0079]), the vias (Figs. 11b/16/18, V) extending across a thickness (Fig. 18) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) from the main front face (Figs. 11b/16/18, main front face of substrate) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) to a given depth (Fig. 18).  
Regarding claim 4, Metzger discloses the method of claim 1, wherein the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) is a massive substrate (Figs. 11b/16/18) comprising at least one material selected from a group consisting of LiNbO3 ([0096]), LiTaO3, BaTiO3, quartz, lead zirconate titanate (PZT), ZnO, and AIN.  
Regarding claim 5, Metzger discloses the method of claim 1, wherein the dielectric encapsulation layer (Figs. 11b/16/18, LKDL
Regarding claim 6, Metzger discloses the method of claim 1, further comprising a planarization step ([0139]) after depositing (Figs. 11b/16/18; [0107]) the dielectric encapsulation layer (Figs. 11b/16/18, LKDL).  
Regarding claim 7, Metzger discloses the method of claim 1, wherein the support substrate (Figs. 11b/16/18, substrate from which WL is formed) has a resistivity of more than 100 ohms-cm ([0081]).  
Regarding claim 8, Metzger discloses the method of claim 1, wherein the support substrate (Figs. 11b/16/18, substrate from which WL is formed) comprises a material selected from a group consisting of: silicon ([0092]), sapphire, glass, ceramics, and plastics. 
Regarding claim 9, Metzger discloses the method of claim 1, wherein the support substrate (Figs. 11b/16/18, substrate from which WL is formed) comprises a complementary dielectric layer (Figs. 11b/16/18, SL) on the main front face (Figs. 11b/16/18, main front face of substrate) of the support substrate (Figs. 11b/16/18, substrate from which WL is formed). 
Regarding claim 10, Metzger discloses the method of claim 1, wherein the support substrate (Figs. 11b/16/18, substrate from which WL is formed) is thermally expanded ([0092]).  
Regarding claim 11, Metzger discloses the method of claim 10, wherein the support substrate (Figs. 11b/16/18, substrate from which WL is formed) is comprises an anti-reflective layer (Figs. 11b/16/18, BCB layer; [0102]).  
Regarding claim 12, Metzger discloses the method of claim 1, wherein the assembling (Figs. 11b/16/18) of the dielectric encapsulation layer (Figs. LKDL) with the main front face (Figs. 11b/16/18, main front face of substrate from which WL is formed) of the support substrate (Figs. 11b/16/18, substrate from which WL is formed) comprises direct bonding ([0081]) by molecular adhesion ([0081]).
Regarding claim 13, Metzger discloses the method of claim 1, further comprising thinning (Figs. 11b/16/18) the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) from a main rear face (Figs. 11b/16/18, main rear face of substrate from which PL is formed) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) after the assembling (Figs. 11b/16/18) of the dielectric encapsulation layer (Figs. 11b/16/18, LKDL) with the main front face (Figs. 11b/16/18, main front face of substrate from which WL is formed) of the support substrate (Figs. 11b/16/18, substrate from which WL is formed).  
Regarding claim 14, Metzger discloses the method of claim 13, wherein the thinning (Figs. 11b/16/18) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) comprises grinding, mechanical-chemical polishing or chemical attack ([0081]; [0132]; [0138]-[0139]).  
Regarding claim 15, Metzger discloses the method of claim 14, wherein the thinning (Figs. 11b/16/18) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) results in a residual piezoelectric substrate layer (Figs. 11b/16/18, PL) of having a thickness (Fig. 18) in a range extending from 2 microns to 200 microns ([0078]).  
Regarding claim 16, Metzger discloses the method of claim 15, wherein the substrate from which PL is formed) comprises vias (Figs. 11b/16/18, V) in electrical contact (Figs. 11b/16/18) with the transducer (Figs. 11b/16/18, transducer on main front face of substrate from which PL is formed; [0079]), the vias (Figs. 11b/16/18, V) extending across (Fig. 18) a thickness (Fig. 18) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) from the main front face (Figs. 11b/16/18, main front face of substrate) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) to a given depth (Figs. 11b/16/18), and the thickness (Fig. 18) of the residual piezoelectric substrate layer (Figs. 11b/16/18, PL) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed) is less than (Fig. 18) or equal to the given depth (Fig. 18) of the vias (Figs. 11b/16/18, V).  
Regarding claim 17, Metzger discloses the method of claim 16, further comprising depositing ([0081]) an anti-reflective layer (Figs. 11b/16/18, BCB layer; [0102]) on the residual piezoelectric substrate layer (Figs. 11b/16/18, PL) of the piezoelectric substrate (Figs. 11b/16/18, substrate from which PL is formed).  
Regarding claim 18, Metzger discloses the method of claim 17, further comprising a support substrate (Figs. 11b/16/18, substrate from which WL is formed) thickening step ([0101]) resulting in a support layer (Figs. 11b/16/18, WL
Regarding claim 19, Metzger discloses the method of claim 18, further comprising forming additional vias (Figs. 11b/16/18, V) at a main rear face (Figs. 11b/16/18, main rear face of substrate from which PL is formed) of the support substrate (Figs. 11b/16/18, substrate from which WL is formed) or the support layer (Figs. 11b/16/18, WL), the additional vias (Figs. 11b/16/18, V) extending to the transducer (Figs. 11b/16/18, transducer on main front face of substrate from which PL is formed; [0079]) and in electrical contact (Fig. 18) with the transducer  (Figs. 11b/16/18, transducer on main front face of substrate from which PL is formed; [0079]).  
Regarding claim 20, Metzger discloses the method of claim 16, further comprising forming contacts  (Figs. 11b/16/18, BU; [0029]) at the vias (Figs. 11b/16/18, V).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837